Citation Nr: 0804445	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right knee meniscectomy.

2.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

3.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.

4.  Entitlement to a rating in excess of 10 percent for right 
ankle degenerative joint disease.

5.  Entitlement to a rating in excess of 10 percent for left 
ankle degenerative joint disease.

6.  Entitlement to a rating in excess of 10 percent for 
mechanical low back pain syndrome with degenerative changes 
of the lumbosacral spine.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
September 1968.

The case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the veteran testified that he has received 
treatment at the Bronx VA Medical Center (MC), and these 
records are not contained in his claims file.  These records 
should be associated with the veteran's claims file.  

The veteran also testified that his service-connected 
disabilities had worsened in severity since the time of his 
last examination in July 2005.  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability.  VAOPGCPREC 
11-95 (1995).  The veteran is competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

His appeal for TDIU is inextricably intertwined with these 
claims, inasmuch as an increased rating for any service-
connected disability could affect the outcome of the total 
rating claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete medical treatment 
records, not currently of record, from the 
Bronx VAMC.  

2.  Thereafter, schedule the veteran for 
an orthopedic examination to determine the 
current severity of his service-connected 
bilateral knee, bilateral ankle and low 
back disabilities and obtain an opinion as 
to whether his service connected 
disabilities render him unemployable.  Any 
necessary related studies should be 
performed.  Send the claims folder to the 
examiner for review.

The examiner is also requested to review 
the claims file and to comment on the 
extent to which any pain, flare-ups of 
pain, weakened movement, excess 
fatigability or incoordination associated 
with the service-connected disabilities 
results in functional impairment of the 
bilateral knee, bilateral ankle and low 
back disabilities.  Further, it is 
requested that any such functional 
impairment be expressed, if feasible, in 
terms of the additional loss of range of 
motion of the affected joints.

3.  The RO should readjudicate the 
veteran's claim for increased ratings for 
bilateral knee, bilateral ankle and low 
back disabilities.  Then, the RO should 
readjudicate the claim for a total rating 
based on unemployability.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

